 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

MARCO ANTONIO ALARCON ADAME,
individually and on behalf of himself and all others
similarly situated,

Plaintiffs,

-against-

EVIR CORP. (D/B/A/ SAN MARZANO);
KAMRAN MALEKAN AND DAVID MALEKAN,

Defendants.

 

 

USDC SDNY

DOCUMENT
ELECTRONICALLY FILED
DOC #:

DATE FILED: i ULL WY, g

 

v

 

 

KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE

ORDER

18-CV-2969 (PAC)(KNF)

A conference was held with counsel to the respective parties on November 5, 2019. Asa

result of the discussion had during the conference, IT IS HEREBY ORDERED that:

l. all discovery, of whatever nature, be initiated so as to be completed on or before

April 6, 2020;

2. the last date on which to amend pleadings will be January 7 2020;

3. the last date on which to join additional parties will be January 7, 2020;

4, any dispositive motion shall be made in accordance with the applicable provision

of the Individual Rules of Practice of the assigned district judge;

S. if no dispositive motion is made, the parties shall submit their joint pretrial order

to the court on or before May 6, 2020. That document must conform to the

requirements for such an order that are found in the Individual Rules of Practice

of the assigned district judge; and

 

 
 

6. a telephonic status conference will be held with the parties on February 27, 2020,
at 10:00 a.m. The parties should call into the conference using telephone number
(888) 557-8511 and use access code 4862532.

Dated: New York, New York SO ORDERED:
November 14, 2019 . :
lCétin> caSfheencet_ Pe.
KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE
